ADDvantage Technologies Group, Inc. 1221 E. Houston Broken Arrow, Oklahoma 74012 For further information KCSA Strategic Communications Company Contact: Garth Russell Ken Chymiak(9l8) 25l-2887 (212) 896-1250 Scott Francis(9l8) 25l-2887 grussell@kcsa.com ADDVANTAGE TECHNOLOGIES GROUP, INC. TO REPORT RESULTS FOR FIRST QUARTER OF FISCAL 2010 BROKEN ARROW, Oklahoma, January 25, 2010 – ADDvantage Technologies Group, Inc. (Nasdaq: AEY) announced today that it will release financial results for the three month period ended December 31, 2009, prior to the market open on Friday, February 12, 2010. The Company will host a conference call on Friday, February 12, 2010, at 12:00 p.m. Eastern Time featuring remarks by Ken Chymiak, President and Chief Executive Officer, and Scott Francis, Chief Financial Officer. The conference call will be available via webcast and can be accessed through the Investor Relations section of ADDvantage's website, www.addvantagetech.com.
